 
EXHIBIT 10.1
 

 
SEVENTEENTH AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT

 
THIS SEVENTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
(“Seventeenth Amendment”) is made as of the 25th day of August, 2011, by and
between CULP, INC., a North Carolina corporation (together with its successors
and permitted assigns, the “Borrower”), and WELLS FARGO BANK, N.A. (successor by
merger to Wachovia Bank, National Association), a national banking association,
as Agent and as a Bank (together with its endorsees, successors and assigns, the
“Bank”).


BACKGROUND


The Borrower and the Bank entered into an Amended and Restated Credit Agreement,
dated as of August 23, 2002, as amended by Second Amendment to Amended and
Restated Credit Agreement (the “Second Amendment”), dated as of June 3, 2003; by
Third Amendment to Amended and Restated Credit Agreement (the “Third
Amendment”), dated as of August 23, 2004; by Fourth Amendment to Amended and
Restated Credit Agreement (“Fourth Amendment”), dated as of December 7, 2004; by
Fifth Amendment to Amended and Restated Credit Agreement (“Fifth Amendment”)
dated as of February 18, 2005; by Sixth Amendment to Amended and Restated Credit
Agreement (“Sixth Amendment”), dated as of August 30, 2005; by Seventh Amendment
to Amended and Restated Credit Agreement (“Seventh Amendment”), dated as of
December 7, 2005; by Eighth Amendment to Amended and Restated Credit Agreement
(“Eighth Amendment”), dated as of January 29, 2006; by Ninth Amendment to
Amended and Restated Credit Agreement (“Ninth Amendment”), dated as of July 20,
2006; by Tenth Amendment to Amended and Restated Credit Agreement (“Tenth
Amendment”), dated as of January 22, 2007; by Eleventh Amendment to Amended and
Restated Credit Agreement (“Eleventh Amendment”), dated as of April 16, 2007; by
Twelfth Amendment to Amended and Restated Credit Agreement (“Twelfth
Amendment”), dated as of December 27, 2007; by Thirteenth Amendment to Amended
and Restated Credit Agreement (“Thirteenth Amendment”), dated as of November 3,
2008; by Fourteenth Amendment to Amended and Restated Credit Agreement
(“Fourteenth Amendment”) dated as of July 15, 2009; by Fifteenth Amendment to
Amended and Restated Credit Agreement (“Fifteenth Amendment”) dated as of
February 24, 2010; and by Sixteenth Amendment to Amended and Restated Credit
Agreement (“Sixteenth Amendment”) dated as of August 13, 2010 (it being
acknowledged by the parties hereto that the proposed First Amendment to Amended
and Restated Credit Agreement, which had been under discussion in March 2003,
was never executed by the parties and is of no force or effect; otherwise, such
agreement, as amended by the Second Amendment, Third Amendment, Fourth
Amendment, Fifth Amendment, Sixth Amendment, Seventh Amendment, Eighth
Amendment, Ninth Amendment, Tenth Amendment, Eleventh Amendment, Twelfth
Amendment, Thirteenth Amendment, Fourteenth Amendment, Fifteenth Amendment and
Sixteenth Amendment, and as it may be further amended, restated, supplemented
and/or modified, shall be referred to herein as the “Credit Agreement”).  Terms
used herein and not herein defined shall have the meanings given to them in the
Credit Agreement.


 
 

--------------------------------------------------------------------------------

 
 
The Borrower has now requested additional amendments to the provisions of the
Credit Agreement, which the Bank is willing to accommodate subject to the terms,
provisions and conditions set forth in this Seventeenth Amendment.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower and the Bank hereby agree as follows:


1.           Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:


(a)           The definition of “Termination Date” in Section 1.01 is hereby
amended and restated in its entirety to read as follows:


“Termination Date” means whichever is applicable of (i) August 25, 2013,
(ii) the date the Commitments are terminated pursuant to Section 6.01 following
the occurrence of an Event of Default, or (iii) the date the Borrower terminates
the Commitments entirely pursuant to Section 2.08.


(b)           The definition of “Existing Letters of Credit” set forth in
Section 1.01 is hereby amended by deleting clause (iv), which was added to such
definition by the Sixteenth Amendment, and by inserting in lieu thereof a new
clause (iv) which shall read as follows:


“(iv) those additional letters of credit which have been issued by the Bank for
the account of the Borrower prior to the date of this Seventeenth Amendment and
which remain outstanding on the date of this Seventeenth Amendment.”


(c)           The aggregate amount of the Commitment of the Bank and the
aggregate amount of the Total Commitments, each as set forth on Page 62 of the
Credit Agreement, are hereby increased to $10,000,000.00.


(d)           Section 5.29 is hereby amended and restated in its entirety to
read as follows:
 
“Section 5.29.  Certain Financial Limits.  The Borrower shall not, at any time,
permit:
 
(a)           Tangible Net Worth to be less than the sum of (a) $81,078,300.00,
plus (b) an aggregate amount equal to 50% of its Consolidated Net Income (but,
in each case, only if a positive number) for each completed fiscal quarter after
the fiscal quarter ended May 1, 2011.
 
 
2

--------------------------------------------------------------------------------

 
 
Terms used but not defined in this Section 5.29(a) shall have the definitions
given such terms in the Omaha Note Purchase Agreement (but excluding for
purposes of this Section 5.29(a) any future amendments thereto not made with the
written consent of the Bank).
 
(b)           Capital expenditures of the Borrower and its Subsidiaries to
exceed $6,000,000.00 in the aggregate during any fiscal year of the Borrower.”


2.           Further Assurances. The Borrower will execute such confirmatory
instruments, if any, with respect to the Credit Agreement and this Seventeenth
Amendment as the Bank may reasonably request.


3.           Ratification by Borrower. The Borrower ratifies and confirms all of
its representations, warranties, covenants, liabilities and obligations under
the Credit Agreement (except as expressly modified by this Seventeenth
Amendment) and agrees that:  (i) except as expressly modified by this
Seventeenth Amendment, the Credit Agreement continues in full force and effect
as if set forth specifically herein; and (ii) the Borrower has no right of
setoff, counterclaim or defense to payment of its obligations under the Credit
Agreement.  The Borrower and the Bank agree that this Seventeenth Amendment
shall not be construed as an agreement to extinguish the Borrower’s obligations
under the Credit Agreement or the Notes and shall not constitute a novation as
to the obligations of the Borrower under the Credit Agreement or the Notes.  The
Bank hereby expressly reserves all rights and remedies it may have against all
parties who may be or may hereafter become secondarily liable for the repayment
of the obligations under the Credit Agreement or the Notes.


4.           Amendments.  This Seventeenth Amendment may not itself be amended,
changed, modified, altered, or terminated without in each instance the prior
written consent of the Bank.  This Seventeenth Amendment shall be construed in
accordance with and governed by the laws of the State of North Carolina.


5.           Counterparts.  This Seventeenth Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.


6.           Modification and Extension Fee.  The Borrower shall pay to the Bank
on the date this Seventeenth Amendment is executed, an amendment and extension
fee equal to $25,000.00, which fee, once paid, shall be fully earned and
non-refundable.


7.           Bank’s Expenses.  In accordance with Section 9.03 of the Credit
Agreement, Borrower hereby acknowledges and agrees to pay all reasonable
out-of-pocket expenses incurred by the Bank in connection with the preparation
of this Seventeenth Amendment, including without limitation reasonable
attorneys’ fees.


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Seventeenth Amendment has been duly executed under seal
by Borrower and Bank as of the day and year first above written.
 

 
BORROWER:
           
CULP, INC.
(SEAL)
                 
By:
/s/ Kenneth R Bowling
   
Name:
Kenneth R Bowling
   
Title:
Vice President, CFO
                                   
BANK:
           
WELLS FARGO BANK, N.A. (successor by
   
merger to Wachovia Bank, National Association),
   
as Agent and as Bank
(SEAL)
                 
By:
/s/ Tim Sechrest
   
Name:
Tim Sechrest
   
Title:
Senior Vice President
 

 
 
4